
	

113 S788 PCS: To suspend the fiscal year 2013 sequester and establish limits on war-related spending.
U.S. Senate
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 64
		113th CONGRESS
		1st Session
		S. 788
		IN THE SENATE OF THE UNITED STATES
		
			April 23, 2013
			Mr. Reid introduced the
			 following bill; which was read the first time
		
		
			April 24, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To suspend the fiscal year 2013 sequester and establish
		  limits on war-related spending.
	
	
		1.Suspension of the 2013
			 sequesterNotwithstanding the
			 sequestration order issued by the President pursuant to section 251A(7)(A) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901a(7)(A)), there shall be available for the Federal Government for fiscal
			 year 2013 the amount that would have been made available for the Federal
			 Government for fiscal year 2013 but for sections 251 and 251A of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901 and 901a),
			 sections 3001 and 3004 of the Consolidated and Further Continuing
			 Appropriations Act, 2013, and any sequestration order issued by the
			 President.
		2.Amendment to OCO
			 adjustmentsSection 251 of the
			 Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901) is
			 amended—
			(1)in subsection
			 (a), by striking paragraph (2) and inserting the following:
				
					(2)Eliminating a
				breach
						(A)In
				generalEach nonexempt account within a category shall be reduced
				by a dollar amount calculated by multiplying the enacted level of sequesterable
				budgetary resources in that account at that time by the uniform percentage
				necessary to eliminate a breach within that category.
						(B)Overseas
				contingenciesAny amount of budget authority for overseas
				contingency operations and related activities for fiscal years 2014 through
				2016 in excess of the levels set in subsection 251(b)(2)(E) shall be counted in
				determining whether a breach has occurred in the security
				category.
						;
				and
			(2)in subsection
			 (b)(2)—
				(A)in subparagraph
			 (A)(ii), by inserting for fiscal years 2017 through 2021, before
			 the Congress; and
				(B)by inserting at
			 the end the following:
					
						(E)Overseas
				contingency operations/global war on terrorismIf, for fiscal
				years 2014 through 2016, appropriations for discretionary accounts are enacted
				that Congress designates for Overseas Contingency Operations/Global War on
				Terrorism in statute on an account by account basis, the adjustment for the
				fiscal year shall be the total of such appropriations for the fiscal year in
				discretionary accounts designated as being for Overseas Contingency
				Operations/Global War on Terrorism, but not to exceed—
							(i)for fiscal year
				2014, $92,289,000,000 in additional new budget authority;
							(ii)for fiscal year
				2015, $37,283,000,000 in additional new budget authority; and
							(iii)for fiscal year
				2016, $37,283,000,000 in additional new budget
				authority.
							.
				
	
		April 24, 2013
		Read the second time and placed on the
		  calendar
	
